                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

MAHESWAR MIKKILINENI,                               :
                                                    :
              Plaintiff,                            :
                                                    :
              v.                                    :       C.A. No. 20-cv-00647-UNA
                                                    :
PAYPAL, INC., SHIJIL TS, CEO                        :
SPARKSUPPORT INFOTECH PVT                           :
LTD, GODADDY.COM, LLC,                              :
DIRECTOR CfA-CXC CENTER FOR                         :
ASTROPHYSICS/HARVARD-                               :
SMITHSONIAN,                                        :
                                                    :
              Defendants.                           :

                                 AFFIDAVIT OF SERVICE

       I, Shane Macas, an employee in the Office of the United States Attorney for the District of

Delaware, hereby attest under penalty of perjury that on May 15, 2020, a copy of the MOTION

OF THE UNITED STATES TO DISMISS PLAINTIFF’S AMENDED COMPLAINT was

served electronically via the Court’s CM/ECF system upon the parties registered to receive notice

thereby. I further certify that a copy of the same document to be served upon the following via

U.S. Mail:


Maheswar Mikkilineni
64 Welsh Tract Rd. # 203
Newark, DE 19713



                                                    /s/ Shane Macas
                                                    Shane Macas
                                                    Legal Assistant
